Exhibit 10.1.2
THIRD AMENDMENT
     THIRD AMENDMENT, dated as of March 27, 2008 (this “Amendment”), to the
Amended and Restated Competitive Advance and Revolving Credit Agreement, dated
as of January 6, 2006 (as previously amended, the “Credit Agreement”), among PHH
Corporation, a Maryland corporation (the “Borrower”), PHH Vehicle Management
Services, Inc., a Canadian corporation (the “Canadian Subsidiary Borrower”), the
lenders from time to time party thereto (the “Lenders”), Citicorp USA, Inc., as
Syndication Agent, The Bank of Nova Scotia (the “Canadian Lender”) and Wachovia
Bank, National Association, as Co-Documentation Agents, and JPMorgan Chase Bank,
N.A., as Administrative Agent.
W I T N E S S E T H :
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties
to the Credit Agreement;
     WHEREAS, the Borrower has requested that a certain provision of the Credit
Agreement be amended as set forth herein; and
     WHEREAS, the Lenders are willing to agree to such amendment on the terms
set forth herein;
     NOW, THEREFORE, in consideration of the premises contained herein, the
parties hereto agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms shall
have the meanings given to them in the Credit Agreement.
     2. Amendment to Section 7(e). Section 7(e) of the Credit Agreement is
hereby amended by inserting the following at the end of the first proviso
following subclause (iii) therein:
     “or with respect to any Indebtedness that is convertible, in whole or in
part, into shares of capital stock of the Borrower and/or cash based on any
formula(s) that reference the trading price of shares of capital stock of the
Borrower, any payment for settlement (whether in cash or otherwise) upon
conversion thereof”.
     3. Amendment Fee. The Borrower shall pay to Administrative Agent for the
account of each Lender that executes and delivers a counterpart to this
Amendment on or before Noon (New York City time) on March 27, 2008, an amendment
fee equal to 0.025% of the outstanding principal amount of such Lender’s
Revolving Commitments.
     4. Representations and Warranties. On and as of the date hereof, the
Borrower hereby confirms, reaffirms and restates the representations and
warranties set forth in Section 3 of the Credit Agreement mutatis mutandis,
except to the extent that such representations and warranties expressly relate
to a specific earlier date in which case the Borrower hereby confirms, reaffirms
and restates such representations and warranties as of such earlier date.
     5. Effectiveness of Amendment. This Amendment shall become effective as of
the date the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrower and the Required Lenders.

 



--------------------------------------------------------------------------------



 



     6. Continuing Effect; No Other Amendments. Except as expressly provided
herein, all of the terms and provisions of the Credit Agreement are and shall
remain in full force and effect.
     7. Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent for all of its reasonable costs and out-of-pocket expenses incurred in
connection with the preparation and delivery of this Amendment, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
     8. Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile or electronic
transmission), each of which counterparts when so executed shall be an original,
but all the counterparts shall together constitute one and the same instrument.
     9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the day and the year first above written.

            PHH CORPORATION, as the Borrower
      By:   /s/ Mark E Johson        Name:   Mark E Johson        Title:   Vice
President & Treasurer     

            PHH VEHICLE MANAGEMENT SERVICES, INC., as the Canadian Borrower
      By:   /s/ Mark E Johson        Name:   Mark E Johson        Title:   Vice
President & Treasurer     

            JPMORGAN CHASE BANK, N.A., as Administrative Agent
      By:   /s/ John J Coffey        Name:   John J Coffey        Title:  
Managing Director        ABN AMRO Bank N.V.
      By:   /s/ Andrew C. Salerno       Name:   Andrew C. Salerno       
Title:   Director        By:   /s/ Michael DeMarco       Name:   Michael
DeMarco        Title:   Vice President        BARCLAYS BANK PLC
      By:   /s/ Nicholas Bell       Name:   Nicholas Bell        Title:  
Director        BANK OF COMMUNICATIONS CO., LTD.,
New York Branch
      By:   /s/ Shelley He       Name:   Shelley He        Title:   Deputy
General Manager        BANK OF AMERICA, N.A.
      By:   /s/ Stephanie Brown       Name:   Stephanie Brown        Title:  
Vice President        BMO CAPITAL MARKETS FINANCING, INC.
      By:   /s/ Joseph W. Linder       Name:   Joseph W. Linder        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            CALYON NEW YORK BRANCH
      By:   /s/ Sebastian Rocco       Name:   Sebastian Rocco       Title:  
Managing Director        CIBC INC.
      By:   /s/ Dominic J. Sorresso       Name:   Dominic J. Sorresso       
Title:   Executive Director        CITIBANK, N.A.
      By:           Name:           Title:           CITICORP USA, INC.
      By:   /s/ Hugo Arias       Name:   Hugo Arias        Title:   Director   
    MANUFACTURERS & TRADERS TRUST COMPANY
      By:   /s/ Laurel LB Magruder       Name:   Laurel LB Magruder       
Title:   Vice President        MELLON BANK, N.A.
      By:   /s/ Donald G. Cassidy, Jr.       Name:   Donald G. Cassidy, Jr.     
  Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            MERILL LYNCH BANK USA
      By:   /s/ David Millett       Name:   David Millett        Title:   Vice
President        MIZUHO CORPORATE BANK, LTD.
      By:   /s/ Robert Gallagher       Name:   Robert Gallagher        Title:  
Authorized Signatory        ROYAL BANK OF CANADA
      By:   /s/ Howard Lee       Name:   Howard Lee        Title:   Authorized
Signatory        BANK OF NOVA SCOTIA, as the Canadian Lender
      By:   /s/ David Mahmood       Name:   David Mahmood        Title:  
Managing Director        THE NORTHERN TRUST COMPANY
      By:   /s/ Peter J. Hallan       Name:   Peter J. Hallan        Title:  
Vice President        THE ROYAL BANK OF SCOTLAND
      By:   /s/ Angela Reilly       Name:   Angela Reilly        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

            UBS LOAN FINANCE, LLC
      By:   /s/ Irja R. Otsa       Name:   Irja R. Otsa        Title:  
Associate Director              By:   /s/ Mary E. Evans       Name:   Mary E.
Evans        Title:   Associate Director        WACHOVIA BANK, National
Association
      By:   /s/ Tray Jones       Name:   Tray Jones        Title:   Vice
President        WELLS FARGO BANK, N.A.
      By:   /s/ Sid Khanolkar       Name:   Sid Khanolkar        Title:   Vice
President     

 